Citation Nr: 0309286	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis and lumbosacral strain, to include as secondary to 
the service-connected disability of bilateral pes planus.

2.  Entitlement to service connection for degenerative 
arthritis, left hip, to include as secondary to the service-
connected disability of bilateral pes planus.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of North America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from November 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence to reopen a claim for entitlement 
to service connection for degenerative arthritis and 
lumbosacral strain, and degenerative arthritis, left hip, 
both as secondary to the service-connected disability of 
bilateral pes planus, had not been submitted.  It was 
thereafter apparently determined that new and material 
evidence had been submitted.  The matter was handled on a de 
novo basis, and the Board will do likewise.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the record, the Board noted that the 
appellant has not been provided the statutorily required 
notice of the provisions of the VCAA and VA's obligations 
thereunder.  In an effort to cure this defect, the Board, 
under authority previously in effect, notified the appellant 
of the provisions of the VCAA in a March 2003 letter.  That 
authority, however, has been removed.  In Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the Court of Appeals for 
the Federal Circuit held that the Board does not have the 
statutory authority to obtain additional evidence and 
consider it in its decision without first remanding the case 
to the agency of original jurisdiction, in this case, the RO.

The notice provided to the appellant must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the appellant what evidence the RO will attempt to 
obtain on behalf of the appellant and what evidence the 
appellant is expected to obtain and provide the RO.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following:

Provide a letter to the appellant which 
specifically addresses the VCAA and its 
requirements of notice and assistance.  
In addition to the other required 
information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issue of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If additional evidence is provided, the matter should be 
readjudicated and if denied, a supplemental statement of the 
case should be provided.  Thereafter, the case should be 
returned to the Board in accordance with applicable 
provisions.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




